Citation Nr: 1816602	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-39 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for obstructive sleep apnea syndrome.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 2009.
These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Huntington, West Virginia.

The Veteran appeared before the undersigned Veterans Law Judge in a June 2017 Board Hearing.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The evidence supports a finding that obstructive sleep apnea syndrome had its onset during service.

2.  The evidence supports a finding that GERD had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea syndrome have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for GERD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that sleep apnea and GERD began during service, and have continued to the present.

A service medical record from August 2003 noted the Veteran awakened in the morning tired and was fatigued in the afternoon.  Another record in April 2004 noted the Veteran was unable to sleep much.

In May 2009, a nurse practitioner noted mild sleep disturbance.

A June 2009 polysomnogram report diagnosed moderate obstructive sleep apnea.  However, no etiology was provided.

In June 2009, a VA examiner diagnosed GERD and a sleep disorder.  The examiner noted that reflux had been present since approximately 2000, and that disrupted sleep, snoring, and daytime drowsiness had been present since approximately the mid-1990s.  The examiner did not provide an etiology for either of the diagnoses.  However, the examiner's opinion that both disabilities were present during service, and the short time since separation from service are both probative evidence suggesting that the disabilities were present during service, based on symptoms shown during service.

The VA examination which diagnosed sleep apnea and GERD was conducted less than one month after separation from service due to scheduling.  The symptoms which supported the diagnoses of sleep apnea and GERD began during service and were shown in service medical records, although the eventual diagnosis occurred very shortly after separation from service.  Additionally, none of the Veteran's treating physicians provided an etiology for sleep apnea or GERD.  The evidence of record includes an examination which opines that the symptoms eventually diagnosed as sleep apnea and GERD were present during service.  Thus, the Board finds that it is at least as likely as not (greater than 50 percent probability) that sleep apnea and GERD were incurred during service because the symptoms were shown during service, resulting in diagnosis shortly after service.

Accordingly, the Board finds that the evidence of record is in relative equipoise, and thus entitlement to service connection for obstructive sleep apnea and GERD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for GERD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


